DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention 1 and Species 3 in the reply filed on 2/10/21 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the examiner to examine all disclosed inventions and all species.  This is not found persuasive because the inventions and species contain mutually exclusive characteristics particular to specific invention groups and species.  Thus, the search of all claimed and disclosed individual species and groups results, in essence, searching multiple inventions and presents a serious burden for search and examination.  
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/6/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayanaka (U.S. 2002/0153595 A1).
Regarding claim 1, Tayanaka discloses a method comprising: 
Providing a semiconductor substrate that comprises a base portion (11, Fig. 6A), an auxiliary layer (21a, Fig. 6A) on the base portion, and a surface layer (21b, Fig. 6A) on the auxiliary layer, wherein the surface layer is in contact with a first (top) main surface of the semiconductor substrate ([0065]-[0066]), and wherein the auxiliary layer has a different electrochemical dissolution efficiency than the base portion and the surface layer ([0070]-[0071]);
Converting at least a portion of the auxiliary layer and at least a portion of the surface layer into a porous structure (12, Fig. 6B) ([0069]); and
Forming, after the converting, an epitaxial layer (13, Fig. 6C) on the first main surface ([0073]).
Regarding claim 2, Tayanaka discloses separating the epitaxial layer from the base portion along the porous structure ([0074]).
Regarding claim 3, Tayanaka discloses the epitaxial layer and the semiconductor substrate differ in at least one main constituent ([0053]).
Regarding claim 5, Tayanaka discloses the surface layer and the auxiliary layer have a same conductivity type ([0065]).
Regarding claim 7, Tayanaka discloses the first main surface is exposed during formation of the porous structure (Fig. 6A-6B; [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka (U.S. 2002/0153595 A1) as applied to claim 1 above.
Regarding claim 4, Tayanaka discloses a mean net dopant concentration in the auxiliary layer is more than that in the surface layer ([0065]) but does not disclose is at least 100 times the mean net dopant concentration of the surface layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a mean net dopant concentration of the auxiliary layer to be at least 100 times that of the surface layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka (U.S. 2002/0153595 A1) as applied to claim 1 above, and further in view of Schulze et al. (U.S. 8,883,612 B2; “Schulze”).
Regarding claim 6, Tayanaka discloses a semiconductor substrate ([0053]) but does not disclose it is comprises silicon carbide.  However, Schulze discloses using a silicon carbide as a semiconductor substrate (col 2, lines 37-41).  This has the advantage of aiding in subsequent formation of a silicon carbide epitaxial layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Tayanaka with the semiconductor substrate comprising silicon carbide, as taught by Schulze, so as to form an epitaxial silicon carbide layer.
Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka (U.S. 2002/0153595 A1) as applied to claim 1 above, and further in view of Guo et al. (WO 2013/117155 A1; “Guo”).
Regarding claim 8, Tayanaka discloses converting at least a portion of the auxiliary layer and at least a portion of the surface layer into a porous structure ([0069]) but does not disclose forming a mask prior to the converting.  However, Guo discloses forming a mask (210, Fig. 15) prior to a [pore] converting process (page 12, lines 13-22).  This has the advantage of allowing formation of pits or grooves, using the mask as an etching pattern, to release thermal mismatch stress and improve the quality of a subsequently formed epitaxial layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Tayanaka forming, prior to converting a mask, as taught by Guo, so as to improve quality of the epitaxial layer.
Regarding claim 9, Guo discloses recessing, using the masks, to form pits (grooves formed in 1002, Fig. 15) prior to the [pore] converting (page 12, lines 13-22).
Regarding claim 11, Tayanaka discloses implanting dopants prior to the converting ([0066], [0069]).
Allowable Subject Matter
Claims 12-13 are allowed.
Claim 12 contains allowable subject matter because of the limitation of converting at least a portion of the auxiliary layer into a porous structure, wherein the porous structure comprises a layered portion and laterally separated columnar portions, and wherein the layered portion is formed at a distance to a first main surface of the semiconductor substrate and the laterally separated columnar portions extend from the pits to the layered portion.  Claim 13 depends on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                              3/11/21